FILED
                           NOT FOR PUBLICATION                              JUL 24 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30169

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00131-MJP-1

  v.
                                                 MEMORANDUM*
DREW YIM,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 12-30179

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00131-MJP-9

  v.

HOANG LAM,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 12-30211

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00131-MJP-10

  v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
REUBEN CAMACHO-CONTRERAS,

              Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Western District of Washington
                 Marsha J. Pechman, Chief District Judge, Presiding

                        Argued and Submitted July 10, 2013
                                Seattle, Washington

Before: KLEINFELD, M. SMITH, and N.R. SMITH, Circuit Judges.



      The district court did not err in denying Yim’s and Camacho’s motions to

suppress. The affidavits in support of the wiretap applications contained “a full

and complete statement as to whether or not other investigative procedures ha[d]

been tried and failed or why they reasonably appear[ed] to be unlikely to succeed if

tried or to be too dangerous.” 18 U.S.C. § 2518(1)(c). Among the specific reasons

that the affidavits were sufficient are the descriptions of the successful use of

confidential informants, and the reasons why further use of those informants was

not feasible. Among other things, the affidavits also described evidence of the

organization’s sophistication, several instances of counter surveillance efforts by




                                           2
the targets, and a financial investigation that revealed large cash deposits by

individuals without any evidence of legitimate employment. The issuing court’s

finding that the wiretaps were necessary was not an abuse of discretion. United

States v. Garcia-Villalba, 585 F.3d 1223, 1228 (9th Cir. 2009).



      The district court did not err in denying Yim’s motion for a Franks hearing

because Yim failed to “make a substantial showing that supports a finding of intent

or recklessness.” United States v. Gonzalez, Inc., 412 F.3d 1102, 1111 (9th Cir.

2005). The district court found no misstatements or omissions in the affidavits that

were recklessly or intentionally made. This finding was not clear error. United

States v. Meek, 366 F.3d 705, 716 (9th Cir. 2004) (“We review de novo a district

court’s denial of a Franks hearing, and review for clear error the district court’s

underlying finding that the government did not intentionally or recklessly make

false statements.”).



      There is no support in the record for Lam’s contention that the district court

did not understand its discretion under Kimbrough v. United States, 552 U.S. 85

(2007). Absent some contrary indication in the record, we assume that district

judges understand the law. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.


                                           3
2008) (en banc). Here, the district court explained why it declined to apply a

different standard than the Sentencing Guidelines for MDMA.



      AFFIRMED.




                                          4